 



Execution version

 

GLORI ENERGY INC.

 

SERIES C-2 PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT


March 13, 2014

 

 

 

 

TABLE OF CONTENTS

      Page         1. Purchase and Sale of Series C-2 Preferred Stock and
Warrants 1   1.1 Sale and Issuance of Series C-2 Preferred Stock and Warrants;
Closing Date 1   1.2 Closing; Delivery 1   1.3 Use of Proceeds 2   1.4 Amendment
to Merger Agreement 2   1.5 Amendment to Merger Agreement 2   1.6 Defined Terms
Used in this Agreement 2 2. Representations and Warranties of the Company 5  
2.1 Organization, Good Standing, Corporate Power and Qualification 6   2.2
Capitalization 6   2.3 Subsidiaries 7   2.4 Authorization 8   2.5 Valid Issuance
of Shares 8   2.6 Governmental Consents and Filings 8   2.7 Litigation 9   2.8
Intellectual Property 9   2.9 Compliance with Other Instruments 10   2.10
Agreements; Actions 10   2.11 Certain Transactions 11   2.12 Rights of
Registration and Voting Rights 11   2.13 Absence of Liens 11   2.14 Financial
Statements 12   2.15 Changes 12   2.16 Employee Matters 12   2.17 Tax Returns
and Payments 14   2.18 Insurance 14   2.19 Confidential Information and
Invention Assignment Agreements 14   2.20 Permits 14   2.21 Corporate Documents
14   2.22 Real Property Holding Corporation 15   2.23 Environmental and Safety
Laws 15   2.24 Qualified Small Business Stock 15   2.25 Disclosure 16 3.
Representations and Warranties of the Purchasers 16   3.1 Authorization 16   3.2
Purchase Entirely for Own Account 16   3.3 Disclosure of Information 16   3.4
Restricted Securities 17   3.5 No Public Market 17   3.6 Legends 17   3.7
Accredited Investor 17   3.8 Foreign Investor 17   3.9 No General Solicitation
18   3.10 Exculpation Among Purchasers 18

 

i

 

 

TABLE OF CONTENTS

 

      Page           3.11 Residence 18 4. Conditions to the Purchasers’
Obligations 18   4.1 Representations and Warranties 18   4.2 Performance 18  
4.3 Compliance Certificate 18   4.4 Qualifications 18   4.5 Board of Directors
18   4.6 Indemnification Agreements 19   4.7 Fifth Amended and Restated
Investors’ Rights Agreement 19   4.8 Fifth Amended and Restated Right of First
Refusal and Co-Sale Agreement 19   4.9 Fifth Amended and Restated Voting
Agreement 19   4.10 Restated Certificate 19   4.11 Secretary’s Certificate 19  
4.12 Proceedings and Documents 19 5. Conditions TO the Company’s Obligations 19
  5.1 Representations and Warranties 19   5.2 Performance 19   5.3
Qualifications 19   5.4 Fifth Amended and Restated Investors’ Rights Agreement
20   5.5 Fifth Amended and Restated Right of First Refusal and Co-Sale Agreement
20   5.6 Fifth Amended and Restated Voting Agreement 20 6. Miscellaneous 20  
6.1 Survival of Warranties 20   6.2 Successors and Assigns 20   6.3 Governing
Law 20   6.4 Counterparts; Facsimile 20   6.5 Titles and Subtitles 20   6.6
Notices 21   6.7 No Finder’s Fees 21   6.8 Attorney’s Fees 21   6.9 Amendments
and Waivers 21   6.10 Severability 21   6.11 Delays or Omissions 22   6.12
Entire Agreement 22   6.13 Dispute Resolution 22   6.14 Indemnification 23  
6.15 No Commitment for Additional Financing 24   6.16 Principal Business
Operations 24         Exhibit A Schedule of Purchasers   Exhibit B Form of
Amended and Restated Certificate of Incorporation   Exhibit C Form of Warrant  
Exhibit D Form of Warrant Termination Agreement  

 

ii

 

 

SERIES C-2 PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

THIS SERIES C-2 PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (the “Agreement”)
is entered into as of March 13, 2014, by and among Glori Energy Inc. (f/k/a
Glori Oil Limited), a Delaware corporation (the “Company”), and the purchasers
listed on Exhibit A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, (a) shares of the Company's Series C-2
Preferred Stock, par value $0.0001 per share (the “Series C-2 Preferred Stock”),
and (b) warrants (the “Warrants”) to purchase shares of Series C-2 Preferred
Stock, upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement, the parties hereto hereby agree as follows:

 

1.           Purchase and Sale of Series C-2 Preferred Stock and Warrants.

 

1.1         Sale and Issuance of Series C-2 Preferred Stock and Warrants;
Closing Date.

 

(a)          The Company shall adopt and file with the Secretary of State of the
State of Delaware on or before the Closing (as defined below) the Amended and
Restated Certificate of Incorporation in the form of Exhibit B attached hereto
(the “Restated Certificate”).

 

(b)          Subject to the terms and conditions of this Agreement, the
Purchasers agree to purchase at the Closing, and the Company agrees to sell and
issue to the Purchasers at the Closing, that number of shares of Series C-2
Preferred Stock set forth in the column designated “Closing Shares” opposite
such Purchaser’s name on Exhibit A, at a purchase price of $2.741 per share. The
consideration for the purchased shares of Series C-2 Preferred Stock shall be
paid in cash. The shares of Series C-2 Preferred Stock, when issued to the
Purchasers pursuant to this Agreement, shall be referred to in this Agreement as
the “Shares.”

 

(c)          Subject to the terms and conditions of this Agreement, the Company
agrees to issue to each Purchaser at the Closing Warrants to purchase that
number of shares of Series C-2 Preferred Stock set forth opposite such
Purchaser’s name on Exhibit A at an exercise price of $2.741 per share of Series
C-2 Preferred Stock. The Warrants shall be in the form of Exhibit C attached
hereto. The shares of Series C-2 Preferred Stock for which the Warrants are
exercisable are herein referred to as “Warrant Shares”.

 

1.2         Closing; Delivery.

 

(a)          The purchase and sale of the Shares and the Warrants in the amounts
as set forth on Exhibit A shall take place remotely via the exchange of
documents and signatures, at 10:00 a.m., Houston, Texas time, on the date
hereof, or at such other time and place as the Company and the Purchasers
purchasing a majority of the Closing Shares shall mutually agree upon, orally or
in writing (which time and place are designated as the “Closing”).

 

 

 

 

(b)          At the Closing, the Company shall deliver to each Purchaser (i) a
certificate representing the Shares being purchased by such Purchaser at the
Closing against payment of the purchase price therefor by wire transfer to a
bank account designated by the Company and (ii) a Warrant exercisable for the
number of Warrant Shares set forth opposite such Purchaser’s name on Exhibit A.

 

1.3         Use of Proceeds. In accordance with the directions of the Board of
Directors, as it shall be constituted in accordance with the Fifth Amended and
Restated Voting Agreement, the Company will use the proceeds from the sale of
the Shares and Warrants for contribution to a wholly owned subsidiary for its
acquisition of oil and gas properties (consistent with the Company’s current
business model), working capital and general corporate purposes. The Company
acknowledges that Texas ACP II, L.P. and Texas ACP Venture Partners I, LLC have
restrictions on the use of proceeds of their investments. The Company further
acknowledges that no more than 50% of the proceeds received from Texas ACP II,
L.P will be used for any repayment of indebtedness or any distributions to any
of the Stockholders and that none of the proceeds received from Texas ACP
Venture Partners I, LLC will be used for any repayment of indebtedness or any
distributions to any of the Stockholders.

 

1.4         Amendment to Merger Agreement. The Company shall take such necessary
action, including causing the Merger Agreement to be amended, to provide that,
with respect to the shares of Glori Acquisition which the Purchasers shall
receive as consideration for the Shares upon consummation of the transactions
contemplated by the Merger Agreement, (i) the Purchasers shall not be required
to execute and deliver Lock-Up Agreements and (ii) the Purchasers shall have
registration rights similar to those of the investors participating in the PIPE
Investment.

 

1.5         Warrant Termination Agreements. Each of the Purchasers hereby
covenants and agrees to execute and deliver a Warrant Termination Agreement
substantially in the form of Exhibit D within 10 days after the Closing setting
forth the amendment and termination of the Warrants (and any other warrants for
the purchase of Company Stock) held by such Purchaser in connection with the
closing of the Merger Agreement.

 

1.6         Defined Terms Used in this Agreement. The following terms used in
this Agreement shall be construed to have the meanings set forth or referenced
below.

 

“409A Plan” shall have the meaning set forth in Section 2.2(f).

 

“AAA” shall have the meaning set forth in Section 6.13.

 

“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any partner,
officer, director, member or employee of such Person and any venture capital
fund now or hereafter existing that is controlled by or under common control
with one or more general partners or managing members of, or shares the same
management company with, such Person.

 

2

 

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Balance Sheet Date” shall have the meaning set forth in Section 2.14.

 

“Board of Directors” means the board of directors of the Company.

 

“Bylaws" means the bylaws of the Company, as amended.

 

“Closing” shall have the meaning set forth in Section 1.2(a).

 

“Closing Shares” shall have the meaning set forth in Section 1.1(b).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall have the meaning set forth in Section 2.2(a).

 

“Company” shall have the meaning set forth in the preamble.

 

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, licenses, domain names, mask works, information and proprietary rights
and processes as are necessary to the conduct of the Company’s business as now
conducted and as presently proposed to be conducted.

 

“Confidential Information Agreements” shall have the meaning set forth in
Section 2.19.

 

“Disclosure Letter” shall have the meaning set forth in the first paragraph of
Section 2.

 

“Environmental Laws” shall have the meaning set forth in Section 2.23.

 

“ERISA” shall have the meaning set forth in Section 2.16(g).

 

“Financial Statements” shall have the meaning set forth in Section 2.14.

 

“Fifth Amended and Restated Investors’ Rights Agreement” means that certain
Fifth Amended and Restated Investors' Rights Agreement, dated as of the date of
the Closing, by and among the Company, The Energy and Resources Institute, the
Purchasers and certain other Stockholders.

 

“Fifth Amended and Restated Right of First Refusal and Co-Sale Agreement” means
that certain Fifth Amended and Restated Right of First Refusal and Co-Sale
Agreement, dated as of the date of the Closing, by and among the Company, the
Purchasers, and certain other Stockholders.

 

3

 

 

“Fifth Amended and Restated Voting Agreement” means that certain Fifth Amended
and Restated Voting Agreement, dated as of the date of the Closing, by and among
the Company, the Purchasers and certain other Stockholders.

 

“Glori Acquisition” means Glori Acquisition Corp., a Delaware corporation.

 

“Hazardous Substance” shall have the meaning set forth in Section 2.23.

 

“Indemnification Agreement” means the indemnification agreements (if any)
between the Company and any member of the Board of Directors designated by any
Purchaser entitled to designate a member of the Board of Directors pursuant to
the Fifth Amended and Restated Voting Agreement.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 6.14(a).

 

“Indemnitees” shall have the meaning set forth in Section 6.14(a).

 

“Key Employee” means any executive-level employee (including vice
president-level positions) as well as any employee or consultant who either
alone or in concert with others develops, invents, programs or designs any
Company Intellectual Property.

 

“Knowledge”, including the phrase “to the Company’s knowledge”, shall mean the
actual knowledge after reasonable investigation of the following officers:
Stuart M. Page and Victor Perez.

 

“Lock-Up Agreements” means the Lock-Up Agreements to be executed and delivered
by the holders of Company's capital stock as a condition to receipt of shares of
Glori Acquisition as consideration therefor upon the consummation of the
transactions contemplated by the Merger Agreement.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company and its
subsidiaries, taken as a whole.

 

"Merger Agreement" means that certain Merger and Share Exchange Agreement, dated
as of January 8, 2014, by and among Infinity Cross Border Acquisition
Corporation, Glori Acquisition, Glori Merger Subsidiary, Inc., the Company and
Infinity-C.S.V.C. Management Ltd.

 

“PCB” shall have the meaning set forth in Section 2.23.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“PIPE Investment” means the private investment in public equity of at least
$8,500,000 in Glori Acquisition at or prior to the closing of the Merger
Agreement.

 

“Preferred Stock” shall have the meaning set forth in Section 2.2(b).

 

4

 

 

“Purchaser” shall have the meaning set forth in the preamble.

 

“Restated Certificate” shall have the meaning set forth in Section 1.1(a).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Preferred Stock” means the Company's Series A Preferred Stock, par
value $0.0001 per share.

 

“Series B Preferred Stock” means the Company's Series B Preferred Stock, par
value $0.0001 per share.

 

“Series C Preferred Stock” means the Company's Series C Preferred Stock, par
value $0.0001 per share.

 

“Series C-1 Preferred Stock” means the Company's Series C-1 Preferred Stock, par
value $0.0001 per share.

 

“Series C-2 Preferred Stock” shall have the meaning set forth in the recitals.

 

“Shares” shall have the meaning set forth in Section 1.1(b).

 

“Stock Plan” shall have the meaning set forth in Section 2.2(c).

 

“Stockholders” means, collectively, the holders of the Common Stock and the
Preferred Stock.

 

“Transaction Agreements” means this Agreement, the Fifth Amended and Restated
Investors’ Rights Agreement, the Fifth Amended and Restated Right of First
Refusal and Co-Sale Agreement, the Fifth Amended and Restated Voting Agreement
and the Indemnification Agreements.

 

“Warrant Shares” shall have the meaning set forth in Section 1.1(c).

 

“Warrants” shall have the meaning set forth in the recitals.

 

2.          Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that, except as set forth on the
disclosure letter delivered by the Company to the Purchasers at the Closing (the
“Disclosure Letter”), which exceptions shall be deemed to be part of the
representations and warranties made hereunder, the following representations
are, to the Company’s knowledge, true and complete as of the date of the
Closing, except as otherwise indicated. The Disclosure Letter shall be arranged
in sections corresponding to the numbered and lettered sections and subsections
contained in this Section 2 and Section 6.7, and the disclosures in any section
or subsection of the Disclosure Letter shall qualify other sections and
subsections in this Section 2 or Section 6.7 only to the extent it is readily
apparent from a reading of the disclosure that such disclosure is applicable to
such other sections and subsections. For purposes of these representations and
warranties (other than those in Sections 2.2, 2.3, 2.4, 2.5 and 2.6), the term
“the Company” shall include any subsidiaries of the Company, unless otherwise
noted herein.

 

5

 

 

2.1         Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 

2.2         Capitalization. The authorized capital of the Company consists,
immediately prior to the Closing, of:

 

(a)          100,000,000 shares of common stock, $0.0001 par value per share
(the “Common Stock”), 3,295,771 shares of which are issued and outstanding
immediately prior to the Closing. All of the outstanding shares of Common Stock
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws. The Company
holds no treasury stock and no shares of Preferred Stock in its treasury.

 

(b)          29,522,607 shares of preferred stock, $0.0001 par value per share
(the “Preferred Stock”), (i) 521,852 of which have been designated Series A
Preferred Stock, 475,541 of which are issued and outstanding immediately prior
to the Closing, (ii) 2,901,052 of which have been designated Series B Preferred
Stock, 2,901,052 of which are issued and outstanding immediately prior to the
Closing, (iii) 13,780,033 of which have been designated Series C Preferred
Stock, 7,296,607 of which are issued and outstanding immediately prior to the
Closing, (iv) 8,836,718 of which have been designated Series C-1 Preferred
Stock, 4,462,968 of which are issued and outstanding immediately prior to the
Closing, and (v) 3,482,952 of which have been designated Series C-2 Preferred
Stock, none of which are issued and outstanding immediately prior to the
Closing. The rights, privileges and preferences of the Preferred Stock are as
stated in the Restated Certificate and as provided by the general corporation
law of the jurisdiction of the Company’s incorporation.

 

(c)          The Company has reserved 7,485,452 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2006 Stock Option and Grant Plan duly adopted by the Board of
Directors and approved by the Stockholders (the “Stock Plan”). Of the 7,485,452
shares of Common Stock reserved for issuance under the Stock Plan, (i) 6,734,322
of such shares are reserved for issuance upon exercise of currently outstanding
options and (ii) 751,130 shares remain available for future stock options and
other awards permitted under the Plan. The Company has furnished to the
Purchasers complete and accurate copies of the Stock Plan and forms of
agreements used thereunder.

 

6

 

 

(d)          Section 2.2(d) of the Disclosure Letter sets forth the
capitalization of the Company immediately following the Closing, including the
number of shares of the following: (i) issued and outstanding Common Stock,
including, with respect to restricted Common Stock, vesting schedule and
repurchase price; (ii) issued stock options, including vesting schedule and
exercise price; (iii) stock options not yet issued but reserved for issuance;
(iv) each series of Preferred Stock; and (v) warrants or stock purchase rights,
including the Warrants. Except for (X) the conversion privileges of the Shares
and exercise rights with respect to the Warrant Shares to be issued under this
Agreement and the conversion privileges of the Series A Preferred Stock, the
Series B Preferred Stock, the Series C Preferred Stock, the Series C-1 Preferred
Stock and the Series C-2 Preferred Stock, (Y) the rights provided in Section 4
of the Fifth Amended and Restated Investors’ Rights Agreement, and (Z) the
securities and rights described in this Section 2.2 and in Section 2.2(d) of the
Disclosure Letter, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal or similar rights)
or agreements, orally or in writing, to purchase or acquire from the Company any
shares of Common Stock, Series A Preferred Stock, Series B Preferred Stock,
Series C Preferred Stock, Series C-1 Preferred Stock or Series C-2 Preferred
Stock, or any securities convertible into or exchangeable for shares of Common
Stock, Series A Preferred Stock, Series B Preferred Stock, Series C Preferred
Stock, Series C-1 Preferred Stock or Series C-2 Preferred Stock. Except as set
forth in Section 2.2(d) of the Disclosure Letter, all outstanding shares of the
Common Stock and all shares of the Common Stock underlying outstanding options
are subject to (I) a right of first refusal in favor of the Company upon any
proposed transfer (other than transfers for estate planning purposes); and (II)
a lock-up or market standoff agreement of not less than 180 days following the
Company’s initial public offering pursuant to a registration statement filed
with the SEC under the Securities Act.

 

(e)          Except as set forth in Section 2.2(e) of the Disclosure Letter, (i)
none of the Company’s stock purchase agreements or stock option documents
contains a provision for acceleration of vesting (or lapse of a repurchase
right) or other changes in the vesting provisions or other terms of such
agreement or understanding upon the occurrence of any event or combination of
events; and (ii) the Company has never adjusted or amended the exercise price of
any stock options previously awarded, whether through amendment, cancellation,
replacement grant, repricing, or any other means. Except as set forth in the
Restated Certificate, the Company has no obligation (contingent or otherwise) to
purchase or redeem any of its capital stock.

 

(f)          No stock options, stock appreciation rights or other equity-based
awards issued or granted by the Company are subject to the requirements of
Section 409A of the Code. Each “nonqualified deferred compensation plan” (as
such term is defined under Section 409A(d)(1) of the Code and the guidance
thereunder) under which the Company makes, is obligated to make or promises to
make, payments (each, a “409A Plan”) complies in all material respects, in both
form and operation, with the requirements of Section 409A of the Code and the
guidance thereunder. No payment to be made under any 409A Plan is, or to the
Company's knowledge will be, subject to the penalties of Section 409A(a)(1) of
the Code.

 

2.3           Subsidiaries. Except as set forth in Section 2.3 of the Disclosure
Letter, (i) the Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity; and
(ii) the Company is not a participant in any joint venture, partnership or
similar arrangement.

 

7

 

 

2.4           Authorization. All corporate action required to be taken by the
Board of Directors and the Stockholders in order to authorize the Company to
enter into the Transaction Agreements, and to issue the Shares at the Closing
and the Common Stock issuable upon conversion of the Shares, has been taken or
will be taken prior to the Closing. All action on the part of the officers of
the Company necessary for the execution and delivery of the Transaction
Agreements, the performance of all obligations of the Company under the
Transaction Agreements to be performed as of the Closing, and the issuance and
delivery of the Shares and Warrants has been taken or will be taken prior to the
Closing. The Transaction Agreements, when executed and delivered by the Company,
shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Fifth Amended and Restated Investors’ Rights Agreement and each
Indemnification Agreement may be limited by applicable federal or state
securities laws.

 

2.5           Valid Issuance of Shares. The Shares and Warrants, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
the Transaction Agreements, the Restated Certificate, applicable state and
federal securities laws and liens or encumbrances created by or imposed by a
Purchaser. Assuming the accuracy of the representations of the Purchasers in
Section 3 of this Agreement and subject to the filings described in subclause
(b) of Section 2.6 below below, the Shares and Warrants will be issued in
compliance with all applicable federal and state securities laws. The Series C-2
Preferred Stock issuable upon exercise of the Warrants and the Common Stock
issuable upon conversion of the Shares and the Warrant Shares have been duly
reserved for issuance, and upon issuance in accordance with the terms of the
Restated Certificate, will be validly issued, fully paid, nonassessable and free
of restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, the Restated Certificate, applicable federal and state
securities laws and liens or encumbrances created by or imposed by a Purchaser.
Based in part upon the representations of the Purchasers in Section 3 of this
Agreement, and subject to Section 2.6 below, the Common Stock issuable upon
conversion of the Shares and the Warrant Shares will be issued in compliance
with all applicable federal and state securities laws.

 

2.6           Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(a) the filing of the Restated Certificate, which will have been filed as of the
Closing, and (b) filings pursuant to Regulation D of the Securities Act, and
applicable state securities laws, which have been made or will be made in a
timely manner.

 

8

 

 

2.7           Litigation. Except as set forth in Section 2.7 of the Disclosure
Letter, there is no claim, action, suit, proceeding, arbitration, complaint,
charge or investigation pending or, to the Company’s knowledge, currently
threatened (i) against the Company or any officer, director or Key Employee of
the Company arising out of their employment or Board of Directors relationship
with the Company; (ii) that questions the validity of the Transaction Agreements
or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Agreements; or (iii) that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Neither the Company nor, to the Company’s knowledge,
any of its officers, directors or Key Employees is a party or is named as
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality (in the case of officers,
directors or Key Employees, such as would affect the Company). There is no
action, suit, proceeding or investigation by the Company pending or which the
Company intends to initiate. The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company) involving the prior employment of
any of the Company’s employees, their services provided in connection with the
Company’s business, or any information or techniques allegedly proprietary to
any of their former employers, or their obligations under any agreements with
prior employers.

 

2.8           Intellectual Property. The Company owns or possesses sufficient
legal rights to all Company Intellectual Property without, to the Company's
knowledge, any conflict with, or infringement of, the rights of others. To the
Company’s knowledge, no product or service marketed or sold (or proposed to be
marketed or sold) by the Company violates or will violate any license or
infringes or will infringe any intellectual property rights of any other party.
Other than as set forth in Section 2.8 of the Disclosure Letter, other than with
respect to commercially available software products under standard end-user
object code license agreements, there are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership interests of any kind
relating to the Company Intellectual Property, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, proprietary rights and processes of any other Person. The
Company has not received any communications alleging that the Company has
violated or, by conducting its business, would violate any of the patents,
trademarks, service marks, trade names, copyrights, trade secrets, mask works or
other proprietary rights or processes of any other Person. The Company has
obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with the Company’s business. To the Company’s knowledge, it will
not be necessary to use any inventions of any of its employees or consultants
(or Persons it currently intends to hire) made prior to their employment by the
Company. Each Company employee and consultant who has contributed to the Company
Intellectual Property has assigned to the Company all intellectual property
rights he or she owns that are part of the Company Intellectual Property.
Section 2.8 of the Disclosure Letter lists all Company Intellectual Property
that is registered or for which a pending registration has been filed. The
Company has not embedded any open source, copyleft or community source code in
any of its products generally available or in development, including but not
limited to any libraries or code licensed under any General Public License,
Lesser General Public License or similar license arrangement. For purposes of
this Section 2.8, the Company shall be deemed to have knowledge of a patent
right if the Company has actual knowledge of the patent right or would be found
to be on notice of such patent right as determined by reference to United States
patent laws.

 

9

 

 

2.9           Compliance with Other Instruments. The Company is not in violation
or default (i) of any provisions of the Restated Certificate or the Bylaws, (ii)
of any instrument, judgment, order, writ or decree in which the Company is named
or by which it is bound, (iii) under any note, indenture or mortgage, or (iv)
under any lease, agreement, contract or purchase order to which it is a party or
by which it is bound that is required to be listed on the Disclosure Letter, or
of any provision of federal or state statute, rule or regulation applicable to
the Company, the violation of which would have a Material Adverse Effect. Other
than as set forth in Section 2.9 of the Disclosure Letter, the execution,
delivery and performance of the Transaction Agreements and the consummation of
the transactions contemplated by the Transaction Agreements will not result in
any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either (i) a default under any such
provision, instrument, judgment, order, writ, decree, contract or agreement or
(ii) an event which results in the creation of any lien, charge or encumbrance
upon any assets of the Company or the suspension, revocation, forfeiture, or
nonrenewal of any material permit or license applicable to the Company.

 

2.10       Agreements; Actions.

 

(a)          Except for the Transaction Agreements and except as set forth in
Section 2.10 of the Disclosure Letter, there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound that involve (i) obligations (contingent or otherwise)
of, or payments to, the Company in excess of $100,000, (ii) the license of any
patent, copyright, trademark, trade secret or other proprietary right to or from
the Company, (iii) the grant of rights to manufacture, produce, assemble,
license, market, or sell its products to any other Person that limit the
Company’s exclusive right to develop, manufacture, assemble, distribute, market
or sell its products, or (iv) indemnification by the Company with respect to
infringements of proprietary rights.

 

(b)          Except as set forth in Section 2.10 of the Disclosure Letter, the
Company has not (i) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock,
(ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $100,000 or in excess of $1,000,000 in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of this Section 2.10(b) and
Section 2.10(c) below, all indebtedness, liabilities, agreements,
understandings, instruments, contracts and proposed transactions involving the
same Person (including Persons the Company has reason to believe are affiliated
with each other) shall be aggregated for the purpose of meeting the individual
minimum dollar amounts of such subsection.

 

(c)          The Company is not a guarantor or indemnitor of any indebtedness of
any other Person.

 

10

 

 

2.11       Certain Transactions.

 

(a)          Except as set forth in Section 2.11 of the Disclosure Letter, and
other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common Stock, in each case, approved in the written minutes of the
Board of Directors (previously provided to the Purchasers or their counsel),
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, consultants or Key Employees, or any
Affiliate thereof.

 

(b)          Except as set forth in Section 2.11 of the Disclosure Letter, the
Company is not indebted, directly or indirectly, to any of its directors,
officers or employees or to their respective spouses or children or to any
Affiliate of any of the foregoing, other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. Except as set forth in Section 2.11 of the
Disclosure Letter, none of the Company’s directors, officers or employees, or
any members of their immediate families, or any Affiliate of the foregoing (i)
is, directly or indirectly, indebted to the Company or, (ii) to the Company’s
knowledge, has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation which competes with the
Company except that directors, officers or employees or stockholders of the
Company may own stock in (but not exceeding two percent of the outstanding
capital stock of) publicly traded companies that may compete with the Company.
None of the Company’s Key Employees or directors or any members of their
immediate families or any Affiliate of any of the foregoing are, directly or
indirectly, interested in any contract with the Company. None of the directors
or officers of the Company, or any members of their immediate families, has any
material commercial, industrial, banking, consulting, legal, accounting,
charitable or familial relationship with any of the Company’s customers,
suppliers, service providers, joint venture partners, licensees and competitors.

 

2.12       Rights of Registration and Voting Rights. Except as provided in the
Fifth Amended and Restated Investors’ Rights Agreement, the Company is not under
any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities. To the Company’s knowledge, except as
contemplated in the Fifth Amended and Restated Voting Agreement, no Stockholder
has entered into any agreement with respect to the voting of capital shares of
the Company.

 

2.13       Absence of Liens. Except as set forth in Section 2.13 of the
Disclosure Letter, the property and assets that the Company owns are free and
clear of all mortgages, deeds of trust, liens, loans and encumbrances, except
for statutory liens for the payment of current taxes that are not yet delinquent
and encumbrances and liens that arise in the ordinary course of business and do
not materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any liens, claims or encumbrances other than those of the lessors of such
property or assets.

 

11

 

 

2.14       Financial Statements. The Company has delivered to each Purchaser its
audited financial statements as of December 31, 2012 and for the fiscal year
ended December 31, 2012, and its unaudited financial statements (including
balance sheet, income statement and statement of cash flows) as of September 30,
2013 (the “Balance Sheet Date”) and for the period ended September 30, 2013
(collectively, the “Financial Statements”). Except as set forth in Section 2.14
of the Disclosure Letter, the Financial Statements fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the periods, indicated therein, subject in the case of
the unaudited Financial Statements to normal year-end audit adjustments. Except
as set forth in the Financial Statements, the Company has no material
liabilities or obligations, contingent or otherwise, other than liabilities
incurred in the ordinary course of business subsequent to the Balance Sheet
Date, obligations under contracts and commitments incurred in the ordinary
course of business and liabilities and obligations of a type or nature not
required under generally accepted accounting principles to be reflected in the
Financial Statements, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.

 

2.15       Changes. Since the Balance Sheet Date, there have been no events or
circumstances of any kind that have had or could reasonably be expected to
result in a Material Adverse Effect.

 

2.16       Employee Matters.

 

(a)          As of the date hereof, the Company employs 32 full-time employees,
no part-time employees and no temporary employees and engages seven consultants
or independent contractors. Section 2.16(a) of the Disclosure Letter sets forth
a detailed description of all compensation, including salary, bonus, severance
obligations and deferred compensation paid or payable for each officer,
employee, consultant and independent contractor of the Company who received
compensation in excess of $50,000 for the fiscal year ended December 31, 2013 or
is anticipated to receive compensation in excess of $50,000 for the fiscal year
ending December 31, 2014.

 

(b)          To the Company’s knowledge, none of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business. Neither the execution nor the delivery of the Transaction
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.

 

12

 

 

(c)          As of the date hereof, the Company is not delinquent in payments to
any of its employees, consultants, or independent contractors for any wages,
salaries, commissions, bonuses, or other direct compensation for any service
performed on behalf of the Company or amounts required to be reimbursed to such
employees, consultants, or independent contractors. The Company has complied in
all material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment, including those
related to wages, hours, worker classification, and collective bargaining. The
Company has withheld and paid to the appropriate governmental entities or is
holding for payment not yet due to such governmental entities all amounts
required to be withheld from employees of the Company and is not liable for any
arrears of wages, taxes, penalties, or other sums for failure to comply with any
of the foregoing.

 

(d)          Except as set forth in Section 2.16(d) of the Disclosure Letter, to
the Company’s knowledge, no Key Employee intends to terminate employment with
the Company or is otherwise likely to become unavailable to continue as a Key
Employee, nor does the Company have a present intention to terminate the
employment of any of the foregoing. The employment of each employee of the
Company is terminable at the will of the Company. Except as set forth in Section
2.16(d) of the Disclosure Letter or as required by law, upon termination of the
employment of any such employee, no severance or other payments will become due.
Except as set forth in Section 2.16(d) of the Disclosure Letter, the Company has
no policy, practice, plan, or program of paying severance pay or any form of
severance compensation in connection with the termination of employment
services.

 

(e)          Except as set forth in Section 2.16(e) of the Disclosure Letter, to
the Company’s knowledge, the Company has not made any representations regarding
equity incentives to any officer, employee, director or consultant of the
Company that are inconsistent with the share amounts and terms set forth in the
minutes of meetings of the Board of Directors.

 

(f)          Except as set forth in Section 2.16(f) of the Disclosure Letter,
each former Key Employee whose employment was terminated by the Company has
entered into an agreement with the Company providing for the full release of any
claims against the Company or any related party arising out of such employment.

 

(g)          Section 2.16(g) of the Disclosure Letter sets forth each employee
benefit plan maintained, established or sponsored by the Company, or which the
Company participates in or contributes to, which is subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Company has
made all required contributions and has no liability to any such employee
benefit plan, other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, and has complied in all material
respects with all applicable laws for any such employee benefit plan.

 

(h)          The Company is not bound by or subject to (and none of its assets
or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union, and no labor
union has requested or, to the Company's knowledge, has sought to represent any
of the employees, representatives or agents of the Company. There is no strike
or other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.

 

13

 

 

(i)          To the Company’s knowledge, none of the Key Employees or directors
of the Company has been (A) subject to voluntary or involuntary petition under
the federal bankruptcy laws or any state insolvency law or the appointment of a
receiver, fiscal agent or similar officer by a court for his business or
property; (B) convicted in a criminal proceeding or named as a subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses); (C) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (D) found by a court of competent jurisdiction
in a civil action or by the SEC or the Commodity Futures Trading Commission to
have violated any federal or state securities, commodities, or unfair trade
practices law, which such judgment or finding has not been subsequently
reversed, suspended, or vacated.

 

2.17       Tax Returns and Payments. There are no federal, state, county, local
or foreign taxes due and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, country, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency. The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.

 

2.18       Insurance. The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.

 

2.19       Confidential Information and Invention Assignment Agreements. Each
current and former employee, consultant and officer of the Company has executed
an agreement with the Company regarding confidentiality and proprietary
information substantially in the form or forms delivered to the counsel for the
Purchasers (the “Confidential Information Agreements”). No current or former Key
Employee has excluded works or inventions from his or her assignment of
inventions pursuant to such Key Employee’s Confidential Information Agreement.
The Company is not aware that any of its Key Employees is in violation thereof.

 

2.20       Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to have a Material Adverse Effect. The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.

 

2.21       Corporate Documents. The Restated Certificate and the Bylaws are in
the forms provided to the Purchasers. The copy of the minute books of the
Company provided to the Purchasers contains minutes of all meetings of the Board
of Directors and the Stockholders and all actions by written consent without a
meeting by the Board of Directors and the Stockholders since the date of
incorporation and accurately reflects in all material respects all actions by
the Board of Directors (and any committee of the Board of Directors) and the
Stockholders with respect to all transactions referred to in such minutes.

 

14

 

 

2.22       Real Property Holding Corporation. The Company is not now and has
never been a “United States real property holding corporation” as defined in the
Code and any applicable regulations promulgated thereunder. The Company has
filed with the Internal Revenue Service all statements, if any, with its United
States income tax returns which are required under such regulations.

 

2.23       Environmental and Safety Laws. Except as could not reasonably be
expected to have a Material Adverse Effect, (a) the Company is and has been in
compliance with all Environmental Laws; (b) there has been no release or, to the
Company’s knowledge, threatened release of any pollutant, contaminant or toxic
or hazardous material, substance or waste, or petroleum or any fraction thereof,
(each a “Hazardous Substance”) on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by the Company; (c) there have been
no Hazardous Substances generated by the Company that have been disposed of or
come to rest at any site that has been included in any published U.S. federal,
state or local “superfund” site list or any other similar list of hazardous or
toxic waste sites published by any governmental authority in the United States;
and (d) there are no underground storage tanks located on, no polychlorinated
biphenyls (“PCB”) or PCB-containing equipment used or stored on, and no
hazardous waste as defined by the Resource Conservation and Recovery Act, as
amended, stored on, any site owned or operated by the Company, except for the
storage of hazardous waste in compliance with Environmental Laws. The Company
has made available to the Purchasers true and complete copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments. For purposes of this Section 2.23,
“Environmental Laws” means any law, regulation, or other applicable requirement
relating to (a) releases or threatened release of Hazardous Substance; (b)
pollution or protection of employee health or safety, public health or the
environment; or (c) the manufacture, handling, transport, use, treatment,
storage, or disposal of Hazardous Substances.

 

2.24       Qualified Small Business Stock. As of and immediately following the
Closing, (i) the Company will be an eligible corporation as defined in Section
1202(e)(4) of the Code, (ii) the Company will not have made purchases of its own
stock described in Code Section 1202(c)(3)(B) during the one-year period
preceding the Closing, except for purchases that are disregarded for such
purposes under Treasury Regulation Section 1.1202-2 and (iii) the Company’s
aggregate gross assets, as defined by Code Section 1202(d)(2), at no time
between its incorporation and through the Closing have exceeded $50 million,
taking into account the assets of any corporations required to be aggregated
with the Company in accordance with Code Section 1202(d)(3); provided, however,
that in no event shall the Company be liable to the Purchasers or any other
party for any damages arising from any subsequently proven or identified error
in the Company’s determination with respect to the applicability or
interpretation of Code Section 1202, unless such determination shall have been
given by the Company in a manner either grossly negligent or fraudulent.

 

15

 

 

2.25       Disclosure. The Company has made available to the Purchasers all of
the information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire the Shares. No representation or
warranty of the Company contained in this Agreement, as qualified by the
Disclosure Letter, and no certificate furnished or to be furnished to the
Purchasers at the Closing contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. It is understood that this representation is qualified by
the fact that, except for the disclosures contained in this Agreement and in the
Disclosure Letter, the Company has not delivered to the Purchasers, and has not
been requested to deliver, a private placement or similar memorandum or any
written disclosure of the types of information which may be furnished to
purchasers of securities.

 

3.           Representations and Warranties of the Purchasers. Each Purchaser
hereby represents and warrants to the Company, severally and not jointly, as
follows:

 

3.1         Authorization. The Purchaser has full power and authority to enter
into the Transaction Agreements. The Transaction Agreements to which such
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Investors’ Rights
Agreement may be limited by applicable federal or state securities laws.

 

3.2         Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Shares and Warrants (including the Warrant Shares to be issued upon
exercise of the Warrants) to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares or the Warrants (including the Warrant Shares to be issued upon exercise
of the Warrants). The Purchaser has not been formed for the specific purpose of
acquiring the Shares or the Warrants (including the Warrant Shares to be issued
upon exercise of the Warrants).

 

3.3         Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities; provided, however, that
the foregoing shall not limit or modify the representations and warranties of
the Company in Section 2 and Section 6.7 of this Agreement or the right of the
Purchaser to rely thereon.

 

16

 

 

3.4         Restricted Securities. The Purchaser understands that the Shares and
the Warrant Shares have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations in this Section 3. The Purchaser understands that the Shares and
the Warrant Shares are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to such laws, the Purchaser must hold
the Shares and Warrant Shares indefinitely unless they are registered with the
SEC and qualified by state authorities, or an exemption from such registration
and qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Shares, Warrant Shares, or
the Common Stock into which they may be converted, for resale except as set
forth in the Fifth Amended and Restated Investors’ Rights Agreement. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.

 

3.5         No Public Market. The Purchaser understands that no public market
now exists for the Shares or the Warrant Shares, and that the Company has made
no assurances that a public market will ever exist for the Shares or the Warrant
Shares.

 

3.6         Legends. The Purchaser understands that the Shares, the Warrant
Shares and any securities issued in respect of or exchange for the Shares and
Warrant Shares may bear one or all of the following legends:

 

(a)          “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”;

 

(b)          any legend set forth in, or required by, the other Transaction
Agreements; and

 

(c)          any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares or Warrant Shares represented by
the certificate so legended.

 

3.7         Accredited Investor. The Purchaser is an accredited investor, as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.8         Foreign Investor. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), such Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares and
Warrants or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Shares and Warrants, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Shares and Warrants. Such
Purchaser’s subscription and payment for and continued beneficial ownership of
the Shares and Warrants will not violate any applicable securities or other laws
of the Purchaser’s jurisdiction.

 

17

 

 

3.9         No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Shares.

 

3.10       Exculpation Among Purchasers. The Purchaser acknowledges that it is
not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
Purchaser agrees that no Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Shares or Warrants.

 

3.11       Residence. If the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office address or addresses of the
Purchaser's principal place of business is identified under the Purchaser's name
in Exhibit A.

 

4.           Conditions to the Purchasers’ Obligations. The obligation of each
Purchaser to purchase Shares and Warrants at the Closing is subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

4.1         Representations and Warranties. The representations and warranties
of the Company contained in Section 2 and Section 6.7 shall be true and correct
in all material respects as of the Closing, except that any such representations
and warranties shall be true and correct in all respects where such
representation and warranty is qualified with respect to materiality.

 

4.2         Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
the Closing.

 

4.3         Compliance Certificate. The Chief Executive Officer of the Company
shall deliver to the Purchasers at the Closing a certificate certifying that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled.

 

4.4         Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares and Warrants pursuant to this Agreement shall be obtained and effective
as of the Closing.

 

4.5         Board of Directors. As of the Closing, the authorized size of the
Board of Directors shall be 10, and the Board of Directors shall include each of
Jonathan Schulhof, Michael Schulhof, Stuart Page, Matthew Gibbs, Ganesh Kishore,
Mark Puckett, John Clarke, Larry Aschebrook and Damon Rawie.

 

18

 

 

4.6         Indemnification Agreements. The Company and each member of the Board
of Directors designated by a Purchaser (other than any Purchaser relying upon
this condition to excuse such Purchaser’s performance hereunder) shall have
executed and delivered the Indemnification Agreements.

 

4.7         Fifth Amended and Restated Investors’ Rights Agreement. The Company
and each Purchaser and the other Stockholders named as parties thereto shall
have executed and delivered the Fifth Amended and Restated Investors’ Rights
Agreement.

 

4.8         Fifth Amended and Restated Right of First Refusal and Co-Sale
Agreement. The Company, each Purchaser, and the other Stockholders named as
parties thereto shall have executed and delivered the Fifth Amended and Restated
Right of First Refusal and Co-Sale Agreement.

 

4.9         Fifth Amended and Restated Voting Agreement. The Company, each
Purchaser and the other Stockholders named as parties thereto shall have
executed and delivered the Fifth Amended and Restated Voting Agreement.

 

4.10       Restated Certificate. The Company shall have filed the Restated
Certificate with the Secretary of State of the State of Delaware at or prior to
the Closing, and the Restated Certificate shall continue to be in full force and
effect as of the Closing.

 

4.11       Secretary’s Certificate. The secretary of the Company shall have
delivered to the Purchasers at the Closing a certificate certifying (i) the
Bylaws, (ii) resolutions of the Board of Directors approving the Transaction
Agreements and the transactions contemplated under the Transaction Agreements,
and (iii) resolutions of the Stockholders approving the Restated Certificate.

 

4.12       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested.

 

5.          Conditions to the Company’s Obligations. The obligation of the
Company to sell the Shares and the Warrants to the Purchasers at the Closing is
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:

 

5.1         Representations and Warranties. The representations and warranties
of each Purchaser contained in Section 3 and Section 6.7 shall be true and
correct in all material respects as of the Closing.

 

5.2         Performance. The Purchasers shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before the Closing.

 

5.3         Qualifications. All authorizations, approvals and permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares and Warrants pursuant to this Agreement shall have been obtained and
shall be effective as of the Closing.

 

19

 

 

5.4         Fifth Amended and Restated Investors’ Rights Agreement. Each
Purchaser and the other Stockholders named as parties thereto shall have
executed and delivered the Fifth Amended and Restated Investors’ Rights
Agreement.

 

5.5         Fifth Amended and Restated Right of First Refusal and Co-Sale
Agreement. Each Purchaser and the other Stockholders named as parties thereto
shall have executed and delivered the Fifth Amended and Restated Right of First
Refusal and Co-Sale Agreement.

 

5.6         Fifth Amended and Restated Voting Agreement. Each Purchaser and the
other Stockholders named as parties thereto shall have executed and delivered
the Fifth Amended and Restated Voting Agreement.

 

6.          Miscellaneous.

 

6.1         Survival of Warranties. Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation or knowledge of the subject matter thereof made by or on
behalf of the Purchasers or the Company.

 

6.2         Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3         Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the General Corporation Law of the State of Delaware as to matters within the
scope thereof, and as to all other matters, shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
conflict of law principles that would result in the application of any law other
than the laws of the State of New York.

 

6.4         Counterparts; Facsimile. This Agreement, any Transaction Agreement
and any other document prepared in connection with the transactions contemplated
hereby or thereby may be executed and delivered by facsimile signature or by
email in portable document format and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6.5         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

20

 

 

6.6         Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next business day delivery,
with written verification of receipt. All communications shall be sent to the
parties hereto at their respective addresses as set forth on the signature page
to this Agreement or Exhibit A, as applicable, or to such e-mail address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 6.6. If notice is given to the Company, a copy
shall also be sent to Norton Rose Fulbright, Fulbright Tower, 1301 McKinney,
Suite 5100, Houston, Texas, 77010-3095, Attn: Charles D. Powell.

 

6.7         No Finder’s Fees. Except as set forth in Section 6.7 of the
Disclosure Letter, each party hereto represents that it neither is, nor will be,
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
any Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

6.8         Attorney’s Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Agreements, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

6.9         Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
holders of at least 662/3% of the voting power of the then outstanding Series
C-2 Preferred Stock. Any amendment or waiver effected in accordance with this
Section 6.9 shall be binding upon each of the Purchasers and each transferee of
the Shares, the Warrants or the Warrant Shares (or the Common Stock issuable
upon conversion of any of the foregoing), each future holder of any such
securities, and the Company.

 

6.10       Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof.

 

21

 

 

6.11       Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party hereto under this Agreement, upon any
breach or default of any other party hereto under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting party
hereto nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party hereto of any breach or default under this Agreement, or any waiver on the
part of any party hereto of any provisions or conditions of this Agreement, must
be in writing and shall be effective only to the extent specifically set forth
in such writing. All remedies, whether under this Agreement, by law or
otherwise, afforded to any party hereto, shall be cumulative and not
alternative.

 

6.12       Entire Agreement. This Agreement (including the Exhibits hereto and
the Disclosure Letter), the Restated Certificate and the other Transaction
Agreements constitute the full and entire understanding and agreement between
the parties hereto with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties hereto are expressly canceled.

 

6.13       Dispute Resolution. Any unresolved controversy or claim arising out
of or relating to this Agreement, except (i) as otherwise provided in this
Agreement, or (ii) for any such controversies or claims arising out of the
intellectual property rights of a party hereto for which a provisional remedy or
equitable relief is sought, shall be submitted to arbitration by one arbitrator
mutually agreed upon by the parties to such arbitration, and if no agreement can
be reached within 30 days, then by one arbitrator having reasonable experience
in corporate finance transactions of the type provided for in this Agreement and
who is chosen by the American Arbitration Association (the “AAA”). The
arbitration shall take place in the city of Houston, Texas (unless otherwise
agreed to in writing by the parties to the arbitration), in accordance with the
then current Commercial Arbitration Rules of the AAA (which rules are hereby
incorporated as an integral part of this Agreement), and judgment upon any award
rendered in such arbitration will be binding and may be entered in any court
having jurisdiction thereof. There shall be limited discovery prior to the
arbitration hearing as follows: (X) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (Y) depositions of all party witnesses and (Z) such other
depositions as may be allowed by the arbitrator upon a showing of good cause.
Depositions shall be conducted in accordance with the New York Code of Civil
Procedure. The arbitrator shall be required to provide in writing to the parties
to the arbitration the basis for the award or order of such arbitrator, and a
court reporter shall record all hearings, with such record constituting the
official transcript of such proceedings. The party prevailing in the
arbitration, as determined by the arbitrator, shall be entitled to recover its
reasonable attorneys' fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled.

 

22

 

 

6.14       Indemnification.

 

(a)          In consideration of each Purchaser’s execution and delivery of this
Agreement and fulfillment of its, his or her obligations hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless each Purchaser and
each Purchaser’s Affiliates, officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses (including,
without limitation, costs of suit and reasonable attorneys’ fees and expenses)
in connection therewith (irrespective of whether any such Indemnitee is a party
to the action for which indemnification hereunder is sought) (the “Indemnified
Liabilities”), incurred by such Indemnitee as a result of, or arising out of, or
relating to any breach of any representation, warranty, covenant or agreement
made by the Company herein. Notwithstanding the foregoing, the Company shall
have no obligation under this Section 6.14(a) to defend, protect, indemnify or
hold harmless any Indemnitee with respect to any Indemnified Liability to the
extent resulting from or arising out of the negligence or willful misconduct of
any Indemnitee. Subject to Section 6.14(b), the Company shall reimburse the
Indemnitees for the Indemnified Liabilities as such Indemnified Liabilities are
incurred. To the extent the Company's undertakings under this Section 6.14(a)
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(b)          In connection with the obligation of the Company to indemnify for
expenses as set forth in Section 6.14(a) above, the Company shall, upon
presentation of appropriate invoices containing reasonable detail, reimburse
each Indemnitee for any such Indemnified Liability incurred by such Indemnitee
as the same may be incurred by such Indemnitee; provided, however, that if any
such Indemnified Liabilities are incurred pursuant to a cause of action
initiated by an Indemnitee against the Company, between the Company and such
Indemnitee, such Indemnified Liabilities shall be reimbursed by the Company upon
the final determination pursuant to Section 6.13, or otherwise by a court of
competent jurisdiction, that the Company has breached a representation,
warranty, covenant or agreement made by the Company herein.

 

(c)          The obligations of the Company in respect of a claim for
indemnification or any other claim related to this Agreement shall not include
any consequential, punitive, special or exemplary damages, including any damages
on account of lost profits or opportunities, business interruption or diminution
in value. Notwithstanding anything to the contrary contained in this Agreement,
the Company’s total liability to any Indemnitee under this Section 6.14, or
otherwise out of any transaction contemplated herein, shall not exceed the
purchase price actually paid to the Company by such Indemnitee for the Shares
and Warrants pursuant to this Agreement.

 

(d)          Other than as set forth in this Section 6.14, or with respect to
any claim for fraud in the negotiation or execution of this Agreement,
indemnification pursuant to this Section 6.14 shall be the sole and exclusive
remedy for the parties hereto with respect to matters arising under this
Agreement of any kind or nature, including for any misrepresentation or breach
of any warranty, covenant, or other provision contained in this Agreement, and
each party hereto hereby waives and releases any other rights, remedies, causes
of action, or claims that such party may have or that may arise against any
other parties hereto with respect thereto.

 

23

 

 

6.15        No Commitment for Additional Financing. The Company acknowledges and
agrees that no Purchaser has made any representation, undertaking, commitment or
agreement to provide or assist the Company in obtaining any financing,
investment or other assistance, other than the purchase of the Shares and
Warrants as set forth herein and subject to the conditions set forth herein. In
addition, the Company acknowledges and agrees that (i) no statements, whether
written or oral, made by any Purchaser or its representatives on or after the
date of this Agreement shall create an obligation, commitment or agreement to
provide or assist the Company in obtaining any financing or investment, (ii) the
Company shall not rely on any such statement by any Purchaser or its
representatives and (iii) an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment may only be created
by a written agreement, signed by such Purchaser and the Company, setting forth
the terms and conditions of such financing or investment and stating that such
Persons intend for such writing to be a binding obligation or agreement. Each
Purchaser shall have the right, in its sole and absolute discretion, to refuse
or decline to participate in any other financing of or investment in the
Company, and shall have no obligation to assist or cooperate with the Company in
obtaining any financing, investment or other assistance.

 

6.16        Principal Business Operations.  The Company will remain
headquartered in the State of Texas and maintain business operations in the
State of Texas and will not move its principal business operations from the
State of Texas for a period of at least 90 days after the date of the Closing.

 

[Remainder of page intentionally left blank. Signature Page Follows.]

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  GLORI ENERGY INC.         By:       Stuart Page     President and Chief
Executive Officer

 

  Address:  4315 South Drive     Houston, TX  77053

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  Texas ACP II, L.P.       By: ADVTG GP II, L.L.C., its General Partner      
By:     Name:     Title:           Texas ACP Venture Partners I, LLC         By:
    Name:     Title:  

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  OXFORD BIOSCIENCE PARTNERS V L.P.   By:  OBP Management V L.P.         By:    
  Matthew A. Gibbs – General Partner         mRNA FUND V L.P.   By:  OBP
Management V L.P.       By:       Matthew A. Gibbs – General Partner

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  MALAYSIAN LIFE SCIENCES CAPITAL FUND LTD.       By: Malaysian Life Sciences
Capital Fund Management Company Ltd, its Manager         By:     Name:    
Title:  

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

ENERGY TECHNOLOGY VENTURES, LLC       By:     Name:     Title:  

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  GTI VENTURES, LLC         By:     Name:     Title:  

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  KPCB HOLDINGS, INC.       By:     Name:     Title:  

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  GENTRY TECHNOLOGY FUND I, LLC         By:     Name:     Title:  

 

Signature Page to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Investor  Purchase Price
for Closing   Total Closing
Shares   Total
Warrants  Texas ACP II, L.P.                5000 Plaza on the Lake           
    Suite 195                Austin, Texas 78746               
Attention:  Damon Rawie  $1,250,000.16    456,038    406,250                  
With a copy to:                Kelley Drye &Warren LLP               
Attn:  Thomas Ferguson                333 W. Wacker Dr., Suite 2600           
    Chicago, IL 60606                                 Texas ACP Venture Partners
I, LLC                5000 Plaza on the Lake                Suite 195           
    Austin, Texas 78746                Attention:  Damon Rawie  $499,999.52  
 182,415    162,500                   With a copy to:                Kelley Drye
&Warren LLP                Attn:  Thomas Ferguson                333 W. Wacker
Dr., Suite 2600                Chicago, IL 60606                                
Oxford Bioscience Partners V L.P.                535 Boylston Street, Suite 402
Boston, MA 02116  $977,961.39    356,790    317,837                   mRNA Fund
V L.P.                535 Boylston Street, Suite 402  $22,037.64    8,040  
 7,162  Boston, MA 02116                                 Malaysian Life Sciences
Capital                Fund Ltd.                c/o Burrill & Company       
         One Embarcadero Center, Suite 2700  $499,999.52    182,415    162,500 
San Francisco, CA 94111                Attn:  Greg Young               

 

Exhibit A to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

Investor  Purchase Price
for Closing   Total Closing
Shares   Total
Warrants  Energy Technology Ventures, LLC                c/o GE Ventures, LLC 
              2882 Sand Hill Road                Menlo Park, CA 94025           
    Attn: General Counsel                                 With a copy to: 
$499,999.52    182,415    162,500                   Lisa R. Blanco           
    General Counsel & Chief Compliance Officer                Energy Technology
Ventures, LLC                Email: lisablanco@me.com                       
         GTI Ventures, LLC                150 East 58th Street               
24th Floor  $125,000.57    45,604    40,625  New York, NY 10155               
                 KPCB Holdings, Inc.                2750 Sand Hill Road 
$50,001.32    18,242    16,250  Menlo Park, CA 94025                            
    Gentry Technology Fund I, LLC                c/o Gentry Financial Partners 
              205 N. Michigan Ave., Suite 3770                Chicago, IL 60601 
              Attn: Thomas B. Raterman  $1,123,999.13    410,069    365,300 
With a copy to:                Kelley Drye &Warren LLP               
Attn:  Thomas Ferguson                333 W. Wacker Dr., Suite 2600           
    Chicago, IL 60606                Total:  $5,048,998.77    1,842,028  
 1,640,924 

 

Exhibit A to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

[See attached.]

 

Exhibit B to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

EXHIBIT C

 

FORM OF WARRANT

 

[See attached.]

 

Exhibit C to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

EXHIBIT D

 

FORM OF WARRANT TERMINATION AGREEMENT

 

[See attached.]

 

Exhibit D to Series C-2 Preferred Stock and Warrant Purchase Agreement

 

 

 